DECISION AND JUDGMENT ENTRY
This accelerated appeal is before the court from the May 25, 2000 judgment of the Lucas County Court of Common Pleas, which denied the motion for a new trial filed by appellant, Wesley Ulis. On appeal, appellant asserts the following single "issue" which we will treat as his assignment of error:
  "IT WAS ERROR FOR THE COURT NOT TO DISQUALIFY ITSELF FROM PROCEEDINGS INVOLVING THE DEFENDANT."
Appellant was originally convicted and sentenced on two counts of aggravated murder and three counts of attempted murder in 1995. Five years later, in 2000, appellant filed a motion for new trial and for an order that Judge Barber who presided over his trial in 1995 recuse himself because he has knowledge of the disputed facts and "will be needed in any future proceeding as a witness." The trial court denied both motions. On appeal, appellant argues that Judge Barber abused his discretion by failing to recuse himself. He argues that the court's bias was evidenced by the denial of appellant's motion for a new trial.
We find that the trial court properly dismissed the motion to disqualify the judge on the ground that R.C. 2701.03(A) requires that a disqualification request must be filed in the Ohio Supreme Court. Secondly, we find that the trial court properly denied the motion for new trial on the ground that it was untimely and appellant failed to establish a justifiable reason for filing the motion beyond the fourteen day time limit set by Crim.R. 33(B).
Accordingly, appellant's sole assignment of error is not well-taken.
Having found that the trial court did not commit error prejudicial to appellant, the judgment of the Lucas County Court of Common Pleas is affirmed. Pursuant to App.R. 24, appellant is hereby ordered to pay the court costs incurred on appeal.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Peter M. Handwork, J., Richard W. Knepper, J., Mark L. Pietrykowski,P.J., CONCUR.